DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al (9,523,912).
Kataoka et al disclose a negative resist composition and pattern forming method comprising a resist, wherein the composition comprises a resin, solvent, acid generator, basic compound, surfactant, and hydrophobic resin (see examples; instant claims 4, 11). 
The acid generator compound may have the following basic structure:

    PNG
    media_image1.png
    438
    296
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    66
    303
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    166
    285
    media_image3.png
    Greyscale

In the formula, -C(R2)2-R3 equates to the instant R2, and R1 equates to the instant –X1-aryl group. R1 may be aryl (X1 is a single bond), with a substituent including a halogen atom (F, Br, Cl, I, At; column 9, lines 4-18), or may be alkyl (X1) with a substituted (with halogen) aryl group.
R2s may be H, alkyl, cycloalkyl, alkoxy (see instant X1), and R3 may be aryl (instant claims 1, 2, 15). 


The resin preferably comprises a monomer having the following structure meeting at least one of (a1) and (a2):

    PNG
    media_image4.png
    203
    294
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    117
    99
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    116
    102
    media_image6.png
    Greyscale

The resist may further comprises units:


    PNG
    media_image7.png
    326
    292
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    187
    298
    media_image8.png
    Greyscale


The units fall within the scope of the instant (a1) and/or (a2), and would be a positive resist (instant claims 5, 6).
The resist may further comprise units comprising acid generators falling within the scope of (f1), (f2), and (f3), wherein S is broadly an ionic structure moiety comprising a sulfonium salt, which broadly means that either the anion or cation may be in the polymer side chain.


    PNG
    media_image9.png
    226
    288
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    202
    297
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    76
    284
    media_image11.png
    Greyscale


The reference provides the following examples which meets the limitations of (f2) and (f3), and the cation, when it is the portion of “S” attached to the polymer side chain, would meet (f1). 

    PNG
    media_image12.png
    165
    262
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    162
    206
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    178
    187
    media_image14.png
    Greyscale


These units would meet the limitations of the instant claim 10.
The reference teaches that additional acid generators (sulfonic, imide, columns 39 and 40; resists 38, 46, 54, 57-59, 61-63, 66 in Table 5; instant claim 3)
The method of the reference meets the limitations of the instant claims 12-15:


    PNG
    media_image15.png
    119
    302
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    27
    288
    media_image16.png
    Greyscale


Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Kataoka et al, choosing as the acid generator/ onium salt, that taught above which also meets the limitations of the instant claims. The resultant compound, material, and method would also meet the limitations of the instant claims.
Claims 1-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (2010/0233629).
Wada discloses a resist composition and method comprising an acid generator comprising a compound meeting the limitations of the instant claims, wherein
X1 and X2 may C=O or S(=O)2, and examples include one of each as instantly claimed. R1 and R2 may be alkyl, aryl, or aralkyl, wherein the aryl groups may comprise a substituent such as a halogen atom, which would include I. 

    PNG
    media_image17.png
    287
    311
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    68
    294
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    102
    168
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    88
    155
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    111
    297
    media_image21.png
    Greyscale


When, in the examples, the alkyl group is replaced by a halogen (I)-substituted aryl or alkyl aryl, the compound meets the structural limitations of the instant claims (see claims 1, 2, and 15). 
Examples include compositions comprising additional PAGs such as those suggested by the instant claim 3, an organic solvent, and a surfactant (instant claims 4 and 11; [0163], [0226], Table 1, claim 7).
The reference material may be a negative resist, comprising a crosslinker and a resin free of acid labile group (instant claims 7-9; claim 20):

    PNG
    media_image22.png
    95
    304
    media_image22.png
    Greyscale

Alternatively, the resist may be a positive resist, comprising a polymer having acid labile groups (reference claims 8, 11, 17). 
Examples of units include those meeting (a1) and (a2) having acid labile group (instant claims 5 and 6):


    PNG
    media_image23.png
    324
    290
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    158
    317
    media_image24.png
    Greyscale

The method of the reference meets the limitations of the instant claims 12-15:


    PNG
    media_image25.png
    70
    296
    media_image25.png
    Greyscale

Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Wada, choosing as the acid generator/ onium salt, that taught above which also meets the limitations of the instant claims. The resultant compound, material, and method would also meet the limitations of the instant claims.
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. Applicant has argued that the references of record fail to specifically teach the claimed compound, and instead teach broad formulas. Applicant has also argued that the compounds of the instant claims provide unexpected and significant improvements in sensitivity and CDU over the prior art. An affidavit is attached with comparative samples, however, the samples provided in the affidavit do not provide a direct comparison, as the comparative compounds are each employed in amounts significantly less than the inventive compounds in the inventive samples (inventive samples employ the compounds in amounts of 8.93 and 9.16 pbw, with comparative examples including the compounds in amounts of 5.69, 5.73, 4.76, and 5.92 pbw). The higher amounts of quencher compound in the inventive examples would likely result in higher sensitivity than those of the comparative samples. Furthermore, the inventive samples are not commensurate in scope with the instant claims as they comprises preferred embodiments. Specifically, in each or Quencher A and B, m is 3, and X1 is a single bond (m is 1-5, preferably 2-4; specification, pages 16 and 17).
Therefore, the arguments and experimental evidence submitted in the response filed 10/19/2021 is not persuasive, and the rejections of record are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722